Citation Nr: 1104811	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than January 27, 2005 
for the award of a 30 percent evaluation for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 
1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2005 by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran requested a central office hearing in connection with 
his earlier effective date claim.  The hearing was scheduled and 
subsequently held in October 2010.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.  The record was left open for a period 
of 60 days following the conclusion of the hearing to afford the 
Veteran the opportunity to submit additional evidence in support 
of his claim.  The Veteran did not submit additional evidence.  

However, it is noted that the Veteran submitted private treatment 
records dated January 2010 after the supplemental statement of 
the case without a waiver of RO jurisdiction.  However, the Board 
finds no prejudice to the Veteran in proceeding with the issuance 
of a final decision in this case where, as here, the private 
treatment records contain no references to a left knee disability 
and are unrelated to the current claim.  See 38 C.F.R. § 20.1304 
(2010).  


FINDINGS OF FACT

1.  The Veteran originally filed a service connection claim for a 
left knee disability in September 1973 and this claim was denied 
in a January 1974 rating decision.  

2.  The Veteran perfected an appeal on this decision and the 
Board subsequently denied the Veteran's service connection claim 
for a left knee disability by way of decisions dated October 1974 
and May 1975.  Those decisions are final.
    
3.  The Veteran filed a claim to reopen service connection for a 
left knee disability on June 13, 2001.  The RO reopened and 
granted the Veteran's claim for a left knee disability and 
awarded a 10 percent disability evaluation, effective June 13, 
2001.

4.  Following the submission of additional evidence, the 
Veteran's evaluation for a left knee disability was increased to 
30 percent, effective January 27, 2005.

5.  The RO received the Veteran's claim for a left knee 
disability on June 13, 2001, but January 27, 2005 is the earliest 
date as of which entitlement to a 30 percent evaluation for a 
left knee disability arose.    


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
January 27, 2005 for the award of a 30 percent evaluation for a 
left knee disability are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At issue in this case is whether the Veteran is entitled to an 
effective date earlier than January 27, 2005 for the award of a 
30 percent evaluation for a left knee disability.  

By way of history, the Veteran originally filed a service 
connection claim for a left knee disability in September 1973 and 
this claim was denied in a January 1974 rating decision.  The 
Veteran perfected an appeal on this decision and the Board 
subsequently denied the Veteran's service connection claim for a 
left knee disability by way of a decision dated October 1974.  
The Veteran requested reconsideration of this decision in March 
1975 and in May 1975, the Board continued the original denial of 
the Veteran's service connection claim for a left knee 
disability.  These decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104.  

The Veteran filed a claim to reopen service connection for a left 
knee disability on June 13, 2001.  Between May 1975 and June 
2001, the Veteran submitted only claims to increase his service-
connected disability rating of the right knee.  The RO reopened 
and granted the Veteran's claim for a left knee disability and 
awarded a 10 percent disability evaluation under 38 C.F.R. 4.71a, 
Diagnostic Code 5010 (traumatic arthritis), effective June 13, 
2001.  The Veteran was notified of this decision and timely 
perfected an appeal.  Subsequent rating decisions dated July and 
November 2002 continued the Veteran's 10 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 
(traumatic arthritis and limitation of flexion).

Following the submission of additional evidence, the Board 
remanded the Veteran's claim in March 2004 for further 
development, to include obtaining outstanding VA and private 
treatment records, as well as affording the Veteran a VA 
examination.  
The Veteran was subsequently afforded a VA Compensation and 
Pension (C&P) examination pursuant to the Board's March 2004 
remand order.  The C&P examination was performed on January 27, 
2005 and based on the findings contained therein, the Veteran's 
evaluation for a left knee disability was increased to 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261 (traumatic 
arthritis and limitation of extension), effective January 27, 
2005.  See August 2005 rating decision.  

In September 2005, the Veteran submitted a statement in which he 
indicated that "I am satisfied with the decision regarding my 
appeal and wish to withdraw my appeal."  That same day, however, 
the Veteran filed a notice of disagreement (NOD) in which he 
disagreed with the effective date assigned for the award of the 
30 percent evaluation for his left knee disability.  Instead, the 
Veteran asserted entitlement to an effective date of June 13, 
2001 for the award of the 30 percent disability rating.  This 
date corresponds with the date of the Veteran's claim to reopen 
service connection for a left knee disability.  In addition, the 
Veteran alleged that VA was at fault for waiting until 2005 to 
provide him with a current VA examination.  In the Veteran's 
opinion, he would have been entitled to an effective date earlier 
than January 27, 2005 for the award of the 30 percent rating if 
VA had scheduled him for an examination sooner (i.e., sometime 
prior to January 2005).  See also, March 2008 VA Form 9; March 
2010 VA Form 646; October 2010 hearing transcript. 

The RO issued a statement of the case (SOC) in February 2008 and 
the Veteran perfected an appeal on the earlier effective date 
issue the following month.  See March 2008 VA Form 9.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  
The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2010).  See Leonard v. Principi, 405 F.3d 1333 
(Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 
349 F.3d 1326 (Fed. Cir. 2003); see also, Lapier v. Brown, 5 Vet. 
App. 215 (1993).  

The effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is received 
within one year from such date; otherwise, the effective date 
will be the date of receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in disability 
precedes a claim for an increased disability rating; otherwise 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible 
effective dates may be assigned depending on the facts of a case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 
3.400(o)(1));
(2) if an increase in disability precedes 
the claim by a year or less, the date that 
the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126; Hazan v. Gober, 10 Vet. App. 511, 
519-20 (1997).  Thus, determining an appropriate effective date 
for an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, (2) 
when the increase in disability actually occurred. 38 C.F.R. §§ 
3.155, 3.400(o)(2).

Applicable regulations further provide that a claim may be either 
a formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010); see 
also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006) (holding that the plain language of the regulations 
requires a claimant to have an intent to file a claim for VA 
benefits).  A claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  

Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  
Section 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit to 
accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Moreover, the Court has explicitly stated that the 
"mere presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of the 
veteran" to seek service connection for that disorder.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2010); see also, King v. Shinseki, 
23 Vet. App. 464, 470-71 (2010) (holding that a veteran's 
statements recorded during a VA examination expressing a wish or 
desire to obtain service connection did not constitute new and 
material evidence or informal requests to reopen his previously 
disallowed service connection claim for schizophrenia).  Such a 
communication may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.

Factual Background and Analysis 

The Veteran underwent an Agent Orange Registry examination at a 
VA medical facility in August 2001.  He reported subjective 
complaints of constant knee pain and occasional buckling, as well 
as intermittent locking.  It was noted that the Veteran was 
retired.  A physical examination of the Veteran's knees showed 
bilateral jointline tenderness and crepitus.  Range of motion was 
from 0 to 130 degrees.  The impression was degenerative joint 
disease (DJD) of the knees.

The Veteran was afforded a VA C&P joints examination in October 
2001.  He reported subjective complaints of bilateral daily knee 
pain (right worse than left), popping, cracking, locking, and 
occasional flare-ups.  These symptoms were exacerbated by 
prolonged standing as well as bending down.  He denied swelling 
and used no assistive devices.  The Veteran was retired and as 
such, his knee problems did not affect his work.  

An examination of the Veteran's left knee showed evidence of 
severe crepitus along the medial and lateral jointline.  No 
evidence of effusion, erythema, tenderness, or instability was 
found.  The McMurray, Drawer, and Lachman tests were negative.  
The Veteran's reflexes were normal and the examiner described the 
Veteran's strength as "adequate, but limited by his apprehension 
because of pain."  Flexion was to 100 degrees without pain and 
extension was limited by five degrees because of pain.  X-rays 
were interpreted to show evidence of bilateral DJD and bilateral 
patellofemoral DJD.

A follow-up VA treatment note dated July 2002 found the Veteran 
to have full range of motion in the knees bilaterally.  No 
evidence of edema was found.  The impression was probable 
osteoarthritis.  A September 2002 VA physical therapy treatment 
note revealed flexion to 90 degrees bilaterally.

The Veteran returned to VA in September 2002 for additional care 
and a physical medicine and rehabilitation consultation.  He 
reported subjective complaints of bilateral knee pain without 
swelling.  The Veteran's past medical history was significant for 
DJD of the knees.  An examination of the Veteran's knees showed 
evidence of crepitus.  No evidence of inflammation or effusion 
was found.  Range of motion testing was from 0 to 100 degrees.  
The impression was bilateral knee pain secondary to DJD.  

The Veteran testified at a central office hearing in October 
2003.  The Veteran reported subjective complaints of knee pain, 
giving way, stiffness, and buckling.  The Veteran had difficulty 
climbing stairs and slept with pillow between his legs.  He 
obtained some relief from his symptoms with medication and 
physical therapy.  The Veteran also stated that he was unable to 
get out of a chair without holding onto the armrest.

The Veteran underwent a private rheumatology consultation in June 
2004 in connection with mixed connective tissue disease.  A 
physical examination of the Veteran's left knee showed severe 
crepitus and pain at the jointline.  Range of motion was from 0 
to 90 degrees.  The impression was knee DJD, recommend steroid 
injection for relief.  The Veteran declined the injection at that 
time.    

The Veteran presented for a private rheumatology appointment in 
July 2004.  He reported subjective complaints of persistent 
bilateral knee pain and stiffness after getting up from prolonged 
rest.  He denied swelling.  A physical examination of the 
Veteran's left knee showed severe crepitus and pain at the 
jointline.  No evidence of swelling was found.  Range of motion 
was from 0 to 90 degrees.  X-rays were interpreted to show 
degenerative changes with medial and lateral osteophyte formation 
and possible lateral chondrocalcinosis.  Moderate to advanced 
degenerative changes of the patellofemoral articulation were also 
noted.  The impression was knee DJD.  The Veteran was 
subsequently given a steroid injection for relief. 
      
The Veteran was afforded another VA C&P joints examination in 
January 2005.  He reported subjective complaints of daily knee 
pain, buckling, and giving way.  He also experienced popping and 
cracking, and had difficulty bending and squatting.  The 
Veteran's symptoms were exacerbated by prolonged sitting, 
driving, bending, and kneeling.  Range of motion testing of the 
left knee showed flexion to 60 degrees with pain.  Extension was 
limited by 20 degrees with pain.  The Veteran's ligaments were 
intact and the Veteran was able to perform straight leg raise 
testing to about 20 degrees.  The examiner also noted evidence of 
very mild swelling and mild patellofemoral pain with some 
patellofemoral compression.  X-rays were interpreted to show mild 
degenerative osteoarthritic changes, mainly involving the medial 
aspect.  Bilateral patellofemoral DJD was also noted, but no 
evidence of fracture or dislocation was found.  

The examiner also found evidence of moderate incoordination, 
weakness, and excess fatigability in the Veteran's left knee.  
According to the examiner, repeated use could result in flare-ups 
and continued pain, but the examiner was unable to determine the 
amount of additional loss of range of motion without resorting to 
speculation because of the subjective nature of pain.  (Emphasis 
added).  The impression was degenerative osteoarthritis of the 
knees, including the patellofemoral joints.    

Also associated with the claims file are additional private 
treatment records from Kaiser Permanente.  The Veteran's 
subjective complaints of knee pain and difficulty bending are 
well-documented in these records.  Diagnoses of degenerative 
arthritis are also noted.  However, the Board points out that 
aside from the records described above, the remainder of the 
private treatment records for the period of time in question do 
not contain range of motion measurements for the left knee.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than January 27, 2005 for the award of a 30 percent 
disability evaluation for a left knee disability.  On the 
contrary, January 27, 2005 is the earliest date as of which 
entitlement to a 30 percent evaluation for a left knee disability 
arose.  See Harper, 10 Vet. App. at 126.

As noted above, the Veteran's left knee disability was rated as 
30 percent disabling under Diagnostic Code 5261 (limitation of 
extension), effective January 27, 2005.   Limitation of motion is 
measured in terms of flexion (Diagnostic Code 5260) and extension 
(Diagnostic Code 5261).  Normal range of motion for the knee is 
to 0 degrees on extension and to 140 degrees on flexion.  See 38 
C.F.R. § 4.71a, Plate II (2010).  

Under Diagnostic Code 5261, a non-compensable rating is warranted 
where extension of the knee is limited to five degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees, while a 20 percent rating is warranted where extension 
is limited to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees, and a 40 percent rating is 
assigned where extension is limited to 30 degrees.  A 50 percent 
rating is assigned where extension is limited to 45 degrees.

Prior to January 27, 2005, the Veteran's range of motion on 
extension was described as either normal or as being limited by 
five degrees due to pain.  See VA treatment records and 
examination reports dated August and October 2001, July and 
September 2002, June 2004 and July 2004.  These ranges of motion 
are insufficient to warrant an evaluation of 30 percent for 
limitation of extension for any period of time covered by the 
appeal prior to January 27, 2005 because limitation of extension 
does not approximate 20 degrees or more prior to that date. 
  
In reaching this conclusion, the Board has considered the 
Veteran's subjective complaints as well as whether there is 
additional functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  The Board is aware that the Veteran 
self-reported subjective complaints of stiffness, pain, weakness, 
giving way, and buckling during the pendency of the appeal.  
Pursuant to Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 
2009), the Veteran is competent to report these symptoms.  The 
Board also finds the Veteran's report of these symptoms to be 
credible and probative.  However, the evidence prior to January 
27, 2005, shows that at its worst, extension was limited to 5 
degrees due to pain.  Otherwise, the evidence shows normal 
extension as recently as in July 2004.  These objective findings, 
which were based on an examination of the Veteran, including 
range of motion evaluations, outweigh the Veteran's statements 
that he is entitled to a 30 percent evaluation due to VA's 
failure to give him a timely compensation and pension re-
examination.

In sum, extension is not limited to 20 degrees or more (nor do 
the measurements more nearly approximate this limitation of 
extension) prior to January 27, 2005 even taking into account 
pain on motion, the Veteran's subjective complaints, and/or the 
criteria outlined in DeLuca.  See Diagnostic Code 5261; DeLuca, 8 
Vet. App. at 206-7.  Rather, January 27, 2005 is the earliest 
date as of which entitlement to a 30 percent evaluation for a 
left knee disability arose as the Veteran's extension was limited 
to 20 degrees due to pain on that date.  Thus, the Veteran is not 
entitled to an effective date earlier than January 27, 2005 for 
the award of a 30 percent rating under Diagnostic Code 5261 for a 
left knee disability.

The Board has also considered other pertinent diagnostic codes to 
determine if he would be entitled to a 30 percent evaluation 
prior to January 27, 2005.  The Board finds that he is not.  

The rating schedule makes clear that a 30 percent evaluation (or 
greater) is available only in certain circumstances.  For 
instance, under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral instability, 
while a 20 percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation, the 
highest available schedular rating under this code provision, is 
assigned for severe recurrent subluxation or lateral instability.

Words such as "mild," "moderate," and "severe" are not defined 
in VA's Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
 
Despite the Veteran's self-reported complaints of buckling and 
giving way, the objective evidence of record does not reflect 
(nor can it be reasonably interpreted to reflect) severe 
recurrent subluxation or lateral instability such that a 30 
percent evaluation would be warranted in the Veteran's case for 
any period of time covered by the appeal prior to January 27, 
2005.  In this regard, VA treatment records and examination 
reports routinely described the Veteran's ligaments as being 
intact or normal.  No evidence of lateral instability or 
subluxation was objectively noted.  See VA treatment records and 
examination reports dated August and October 2001, July and 
September 2002, June and July 2004.  In short, the Board finds 
that the objective evidence of record described immediately above 
outweighs the Veteran's contentions regarding the severity of his 
instability or giving way.  

This objective evidence is based on an interview with and 
physical examination of the Veteran.  The opinions contained in 
these reports were rendered by medical professionals with 
specialized training and professional expertise and included 
consideration of the Veteran's history as he described it, and in 
some instances, a review of the claims file.  In light of the 
foregoing, the Board finds that the Veteran is not entitled to an 
evaluation of 30 percent under Diagnostic Code 5257 for a left 
knee disability for any period of time covered by the appeal 
prior to January 27, 2005 because, based on this evidence, the 
Veteran's symptoms do not more nearly approximate the criteria 
for severe recurrent subluxation or lateral instability.     

Under Diagnostic Code 5260, a non-compensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees, while 
a 20 percent rating is assigned where flexion is limited to 30 
degrees.  A 30 percent evaluation is warranted where flexion is 
limited to 15 degrees.  According to the objective evidence of 
record, however, the Veteran's flexion ranged between 60 and 130 
degrees in the period of time prior to January 27, 2005.  These 
measurements, even taking into consideration the Veteran's 
subjective complaints of pain, do not more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 5260, 
particularly where, as here, the Veteran's limitation of flexion 
does not more nearly approximate 15 degrees.  Accordingly, the 
Board finds that the Veteran is not entitled to an evaluation of 
30 percent under Diagnostic Code 5260 for a left knee disability 
for any period of time covered by the appeal prior to January 27, 
2005.   
 
Similarly, Diagnostic Code 5256 is not for application in this 
case because there is no evidence that the Veteran has ankylosis.  
Diagnostic Code 5262 contemplates the rating of impairments of 
the tibia and fibula, but there is no evidence of record to show 
that the Veteran was diagnosed with or treated for any 
impairments of the tibia or fibula.  Accordingly, the Board finds 
that the Veteran is not entitled to an evaluation of 30 percent 
(or more) under these code provisions for a left knee disability 
for any period of time covered by the appeal prior to January 27, 
2005.   
  
The Board also observes that the Veteran takes specific exception 
to the fact that his C&P joints examination which led to the 
award of the 30 percent rating in question was not performed 
until January 2005.  The Veteran alleges that had VA provided an 
examination to him prior to that date, objective evidence would 
have shown entitlement to a 30 percent evaluation.  A review of 
the claims file shows that the Veteran was afforded an initial VA 
C&P examination in October 2001 when he filed his claim to 
reopen.  However, the Board points out that both VA and private 
treatment records covering the period of time from October 2001 
to January 2005 are included in the claims file and have been 
discussed above.  Contrary to the Veteran's assertion, these 
records do not reflect entitlement to a 30 percent evaluation for 
a left knee disability under any rating criteria for the period 
of time prior to January 27, 2005.  

In March 2008, the Veteran's representative presented argument to 
the effect that he should be awarded a 30 percent evaluation 
prior to January 27, 2005 even though his symptoms did not meet 
the requisite level of severity as described by the rating 
schedule.  However, 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o) make clear that the effective date of an award of 
increased compensation shall be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred, if application is received within one year from such 
date; otherwise, the effective date will be the date of receipt 
of the claim for increase, or date entitlement arose, whichever 
is later.  

Pursuant to the Court's decision in Harper, in situations where, 
as here, the increase in disability occurs after the claim is 
filed, the effective date assigned depends on when the increase 
was shown to have occurred (i.e., the date entitlement arose).  
That date in this case is January 27, 2005.  As there is no 
indication that the increase in severity of the Veteran's left 
knee disability arose at any time prior to January 27, 2005, the 
Veteran is not entitled to an effective date prior to January 27, 
2005 for the award of a 30 percent evaluation for a left knee 
disability.  See also, Hazan, 10 Vet. App. at 519-20.    

It is clear that the Veteran believes in entitlement to an 
effective date earlier than January 27, 2005 for the award of a 
30 percent rating at least in part on the grounds of fairness, 
but the Board points out that it is bound by the law as reviewed 
above, and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  Thus, the Veteran's claim 
for an effective date earlier than January 27, 2005 for the award 
of a 30 percent evaluation for a left knee disability is denied. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection.  The Veteran should also be 
informed that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran is challenging the effective date assigned following 
the award of a 30 percent evaluation for a left knee disability.  
In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the Board finds that the Veteran's 
claim has been substantiated, additional notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was also afforded VA 
examinations in connection with the current claim.  These 
examinations evaluated the Veteran's left knee disability in 
conjunction with his prior history and described the disability 
in sufficient detail so the Board's evaluation of it was an 
informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

The claim for entitlement to an effective date earlier than 
January 27, 2005 for the award of a 30 percent evaluation for a 
left knee disability is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


